Citation Nr: 1546746	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected subacromial impingement of the left shoulder with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1982 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating for subacromial impingement of the left shoulder with degenerative joint disease. 

In February 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in June 2014 and was remanded for further development. 

The Board has reviewed the Veteran's electronic claims fiel maintained in the Veterans Benefits Management System (VBMS) as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that this case has been remanded before, but unfortunately, another remand is necessary prior to final adjudication of the Veteran's claim for an evaluation in excess of 10 percent for service-connected subacromial impingement of the left shoulder with degenerative joint disease.

Pursuant to the Board's June 2014 remand, a new VA examination was conducted in August 2014 to ascertain the current status of the Veteran's service-connected subacromial impingement of the left shoulder with degenerative joint disease.  However, the Board finds the August 2014 VA examination contains inadequate findings.  The June 2014 remand directed that the examiner review the claims file, but the August 2014 VA examiner indicated that the claims file was not reviewed.   The examiner recorded range of motion measurements after repetitive-use testing, which were the same as initial range of motion testing, but then when asked if the Veteran had additional limitation in range of motion of the shoulder and arm following repetitive-use testing, the examiner checked "yes."  Also, the examiner indicated that imagining studies of the shoulder were performed and the results were available.  The examiner indicated that degenerative or traumatic arthritis was not documented, and there were no other significant diagnostic test findings and/or results.  However, as the examiner did not review the claims file, he did not discuss various treatment records, including an August 2008 VA treatment report which notes that x-rays of the left shoulder showed acromioclavicular arthritis, and an October 2008 MRI and follow-up treatment from December 2008 which indicates that the Veteran had extensive partial thickness rotator cuff tear in the left shoulder and degenerative changes.  

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the August 2014 VA examination is inadequate, a new examination is warranted.

As the issue is being remanded for a new examination, all updated VA treatment records from the VAMC in Tampa, and VAMC Bay Pines Health Care System should be obtained and associated with the claims file.  
        
Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC Tampa, as well as the VAMC Bay Pines Health care System, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since August 2014.

2.  After the above is completed, schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected subacromial impingement of the left shoulder with degenerative joint disease.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (the VBMS claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) and a copy of this remand, must be made available to and reviewed by the examiner.  

The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner should also identify all neurological manifestations of the Veteran's service-connected left shoulder disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




